Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings replacement were received on 1/4/2022.  These drawings are accepted.

Allowable Subject Matter
2.	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Eguchi (JP 2003-073009 A), discloses a sheet conveying device, comprising: a sheet conveying passage (43B,50) through which a sheet discharged from a pair of first discharge rollers (48) is conveyed; an upper conveying guide (44); a lower conveying guide (41); a sheet stack tray (42) that is arranged above the upper conveying guide and on which the sheet discharged from a pair of second discharge rollers (47) disposed above the pair of first discharge rollers is stacked; wherein the upper conveying guide (44) is swingable up and down (fig.2,4,6), and the sheet stack tray has a movable part (42b; fig.2) that makes contact with the upper conveying guide at least when the upper conveying guide swings, the movable part being movable between two positions (fig.4,5); however, the prior art of record does not fairly disclose or teach at least the movable part being movable between a sheet receiving position where the movable part forms a sheet stack surface on which the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        1/18/2022